                                                             Case 2:20-cv-04074-RGK-SK Document 25-1 Filed 07/10/20 Page 1 of 18 Page ID #:115



                                                                       1 Jeffrey B. Maltzman, CA Bar No. 131758
                                                                           Edgar R. Nield, CA Bar No. 135018
                                                                       2 Gabrielle De Santis Nield, CA Bar No. 110930
                                                                           Rafaela P. Castells, CA Bar No. 290828
                                                                       3 MALTZMAN & PARTNERS, P.A.
                                                                           681 Encinitas Boulevard, Suite 315
                                                                       4 Encinitas, CA 92024
                                                                           Telephone: (760) 942-9880
                                                                       5 Facsimile: (760) 942-9882
                                                                           jeffreym@maltzmanpartners.com
                                                                       6 edn@maltzmanpartners.com
                                                                           gabn@maltzmanpartners.com
                                                                       7
                                                                           Attorneys for Defendant, PRINCESS CRUISE LINES, LTD.
                                                                       8

                                                                       9
                                                                                                UNITED STATES DISTRICT COURT
                                                                      10
                                                                                              CENTRAL DISTRICT OF CALIFORNIA
MALTZMAN & PARTNERS




                                                                      11
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                           CHRISTOPHER WEIDNER,                     CASE NO.: 2:20-CV-04074-RGK-SK
                                                                      12 Individually and as Personal
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13
                                                                           Representative of the Decedent, CARL     DEFENDANT PRINCESS CRUISE
                                   ENCINITAS, CA 92024




                                                                           WEIDNER                                  LINES, LTD.’S NOTICE OF
                                                                      14                                            MOTION AND MOTION TO
                                                                                       Plaintiffs,                  DISMISS PLAINTIFFS’
                                                                      15 vs.                                        COMPLAINT
                                                                      16 CARNIVAL        CORPORATION,               Date: August 31, 2020
                                                                      17 CARNIVAL   PLC,  and PRINCESS              Time: 9:00 a.m.
                                                                         CRUISE LINES LTD.,                         Judge: Hon. R. Gary Klausner
                                                                      18                                            Courtroom: 850
                                                                                       Defendants.
                                                                      19                                            Magistrate: Hon. Steve Kim
                                                                      20                                            Filed: 05/04/2020

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28


                                                                           DEFENDANT’S MOTION TO DISMISS                                2:20-CV-04074-RGK-SK
                                                             Case 2:20-cv-04074-RGK-SK Document 25-1 Filed 07/10/20 Page 2 of 18 Page ID #:116



                                                                       1                                        TABLE OF CONTENTS
                                                                       2 I.      INTRODUCTION ............................................................................................. 1
                                                                       3 II.     LEGAL STANDARD ....................................................................................... 2
                                                                       4 III.    MEMORANDUM OF LAW ............................................................................ 3
                                                                       5         A.      Federal Maritime Law Applies to Plaintiffs’ Claims.............................. 3
                                                                       6         B.      The Complaint Violates Rule 8(a) .......................................................... 4
                                                                       7         C.      Plaintiffs Have Not Alleged Sufficient Facts to Establish
                                                                                         Standing to Bring a Wrongful Death Claim ........................................... 7
                                                                       8
                                                                                 D.      The Death on The High Seas Act is Plaintiffs’ Exclusive Remedy ....... 9
                                                                       9
                                                                           V.    CONCLUSION ............................................................................................... 13
                                                                      10
MALTZMAN & PARTNERS




                                                                      11
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13
                                   ENCINITAS, CA 92024




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28

                                                                                                                                  i
                                                                           DEFENDANT’S MOTION TO DISMISS                                                         2:20-CV-02267-RGK-SK
                                                             Case 2:20-cv-04074-RGK-SK Document 25-1 Filed 07/10/20 Page 3 of 18 Page ID #:117



                                                                       1                                           TABLE OF AUTHORITIES
                                                                       2                                                   Cases
                                                                       3 Alcabasa v. Korean Air Lines Co., Ltd., 62 F.3d 404 (D.C. Cir. 1995) ...................... 8

                                                                       4 Almarou v. Robbins, 2019 WL 7945592 (C.D. Cal. Nov. 5, 2019) ............................ 9

                                                                       5 Anderson v. District Board of Trustees, 77 F.3d 364 (11th Cir.1996) ........................ 7

                                                                       6 Appalachian Enters., Inc. v. ePayment Solutions, Ltd., 2004 WL 2813121 (S.D.N.Y.
                                                                                    Dec. 8, 2004) ..................................................................................................... 5
                                                                       7
                                                                           Ashcroft v. Iqbal, 129 S. Ct. 1937 (2009) .................................................................... 4
                                                                       8
                                                                           Ashcroft v. Iqbal, 556 U.S. 662 (2009)........................................................................ 3
                                                                       9
                                                                           Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) ............................................ 3, 4
                                                                      10
                                                                           Bodden v. American Offshore, Inc., 681 F.2d 319 (5th Cir.1982) ........................ 8, 10
MALTZMAN & PARTNERS




                                                                      11
                                                                           Bowoto v. Chevron Corp., 621 F.3d 1116 (9th Cir. 2010) ........................................ 10
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                           Brigg v. Walker, 171 U.S. 466 (1898) ......................................................................... 8
                                                                      13
                                   ENCINITAS, CA 92024




                                                                           Burnette v. Dresser Indus., Inc., 849 F.2d 1277 (10th Cir. 1988)............................... 6
                                                                      14
                                                                           Byrd v. Guess, 137 F.3d 112 (9th Cir. 1998) ............................................................... 9
                                                                      15
                                                                           Chute v. United States, 466 F.Supp. 61 (D.Mass.1978) ............................................ 12
                                                                      16
                                                                           Classen Immunotherapies, Inc. v. Biogen IDEC, 2005 WL 1936166 (D. Md. July
                                                                      17         22, 2005) ............................................................................................................ 5
                                                                      18 DeSisto College, Inc. v. Line, 888 F.2d 755 (11th Cir. 1989) ..................................... 5

                                                                      19 Destfino v. Kennedy, 2008 WL 4810770 (E.D. Cal. Nov. 3, 2008) ............................ 6

                                                                      20 Dunson v. Cordis Corp., 2016 WL 3913666 (N.D. Cal. July 20, 2016) ..................... 5

                                                                      21 Estrada v. Caliber Home Loans, Inc., 172 F. Supp. 3d 1108 (C.D. Cal. 2016) ......... 5

                                                                      22 Executive Jet Aviation, Inc. v. City of Cleveland, 409 U.S. 249 (1972).................... 12

                                                                      23 Fagbohunge v. Caltrans, 2014 WL 644008 (N.D. Cal. Feb. 19, 2014) ...................... 5

                                                                      24 Helman v. Alcoa Global Fasteners, Inc., 843 F. Supp. 2d 1038 (C.D. Cal. 2011) .... 8,
                                                                                    10, 11
                                                                      25
                                                                           In re Air Crash Disaster Off Coast of Nantucket Island, Massachusetts on October
                                                                      26         31, 1999, 2010 WL 1221401 (E.D.N.Y. Mar. 29, 2010) .................................. 8
                                                                      27 Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S. 527 (1995) .. 3

                                                                      28 Kennedy v. Carnival Corp., 385 F. Supp. 3d 1302 (S.D. Fla. 2019) ........................ 11

                                                                                                                                         ii
                                                                           DEFENDANT’S MOTION TO DISMISS                                                                  2:20-CV-04074-RGK-SK
                                                             Case 2:20-cv-04074-RGK-SK Document 25-1 Filed 07/10/20 Page 4 of 18 Page ID #:118



                                                                       1 Lippe v. Bairnco Corp., 225 B.R. 846 (S.D.N.Y. 1998) ............................................. 6

                                                                       2 Makaron v. GE Sec. Mfg., Inc., 2014 WL 12614468 (C.D. Cal. July 31, 2014) ........ 4

                                                                       3 Markman v. Leoni, 2010 WL 8275829 (C.D. Cal. Nov. 3, 2010) ............................... 5

                                                                       4 Mason v. County of Orange, 251 F.R.D. 562 (C.D.Cal.2008) .................................... 7

                                                                       5 Medina v. Bauer, 2004 WL 136636 (S.D.N.Y Jan. 27, 2004) .................................... 6

                                                                       6 Mobil Oil Corp. v. Higginbotham, 436 U.S. 618 (1978) .......................................... 12

                                                                       7 Motts v. M/V Green Wave, 210 F.3d 565 (5th Cir. 2000) ................................... 11, 12

                                                                       8 Moyer v. Rederi, 645 F. Supp. 620 (S.D. Fla. 1986) ................................................. 11

                                                                       9 Newman v. OneWest Bank, FSB, 2010 WL 797188 (C.D. Cal. Mar. 5, 2010) ........... 5

                                                                      10 Nicholson v. City of Los Angeles, 935 F.3d 685 (9th Cir. 2019) ................................. 9
MALTZMAN & PARTNERS




                                                                      11 Offshore Logistics, Inc. v. Tallentire, 477 U.S. 207 (1986) ................................ 11, 12
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 Public Administrator of the County of New York v. Angela Compania Naviera, S.A.,
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                                    592 F.2d 58 (2d Cir.1979) ............................................................................... 12
                                                                      13
                                   ENCINITAS, CA 92024




                                                                           Sollberger v. Wachovia Securities LLC, 2010 WL 2674456 (C.D. Cal. June 30,
                                                                      14         2010) .................................................................................................................. 7
                                                                      15 Spindler v. California, 2020 WL 2559442 (C.D. Cal. Jan. 20, 2020)......................... 6

                                                                      16 Stanislaus Food Products Co. v. USS-POSCO Industries, 2010 WL 3521979 (E.D.
                                                                                    Cal. Sept. 3, 2010) ............................................................................................. 6
                                                                      17
                                                                           Taghadomi v. United States, 401 F.3d 1080 (9th Cir. 2005) ...................................... 3
                                                                      18
                                                                           Tatum v. City and County of S.F., 441 F.3d 1090 (9th Cir. 2006) .............................. 9
                                                                      19
                                                                           ThinkBronze, LLC v. Wise Unicorn Ind. Ltd., 2013 WL 12120260 (C.D. Cal. Feb. 7,
                                                                      20        2013) .................................................................................................................. 5
                                                                      21 Touhey v. Carnivale Cruise Lines, 1981 A.M.C. 1218 (Cal. App. Ct. 1980) ........... 11

                                                                      22 Touhey v. Roos-Loos Medical Group, (1980, Ct. of App.Cal.) 1981 A.M.C. 1218 . 12

                                                                      23 Wilkinson v. Carnival Cruise Lines, Inc., 920 F.2d 1560 (11th Cir. 1991) ................ 4

                                                                      24 Williams v. United States, 711 F.2d 893 (9th Cir.1983) ............................................. 3

                                                                      25
                                                                                                                                     Statutes
                                                                      26
                                                                           46 U.S.C. §30301....................................................................................................... 10
                                                                      27
                                                                           46 U.S.C.A. §30302 ............................................................................................... 8, 11
                                                                      28

                                                                                                                                         iii
                                                                           DEFENDANT’S MOTION TO DISMISS                                                                    2:20-CV-04074-RGK-SK
                                                             Case 2:20-cv-04074-RGK-SK Document 25-1 Filed 07/10/20 Page 5 of 18 Page ID #:119



                                                                       1                                                               Rules
                                                                       2 Fed R Civ Pro 8(a) ....................................................................................... 1, 3, 5, 6, 7

                                                                       3 Fed. Rule Civ Pro 12(b)(6) .......................................................................................... 2

                                                                       4 L.R. 7-3 ........................................................................................................................ 1

                                                                       5
                                                                                                                                       Codes
                                                                       6
                                                                           Cal. Civ. Proc. §377.32 ................................................................................................ 9
                                                                       7

                                                                       8

                                                                       9

                                                                      10
MALTZMAN & PARTNERS




                                                                      11
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13
                                   ENCINITAS, CA 92024




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28

                                                                                                                                          iv
                                                                           DEFENDANT’S MOTION TO DISMISS                                                                    2:20-CV-04074-RGK-SK
                                                             Case 2:20-cv-04074-RGK-SK Document 25-1 Filed 07/10/20 Page 6 of 18 Page ID #:120



                                                                       1         Defendant, PRINCESS CRUISE LINES, LTD. (“PRINCESS”) hereby files
                                                                       2 this Motion to Dismiss the Complaint filed by Plaintiffs herein. For the reasons set

                                                                       3 forth below, Plaintiffs’ Complaint should be dismissed.

                                                                       4         This motion is made following several conferences of counsel pursuant to
                                                                       5 L.R. 7-3 which took place between May 18, 2020 and July 9, 2020.

                                                                       6 I.      INTRODUCTION
                                                                       7         Plaintiffs, Christopher Weidner, the decedent’s son, as an individual and as
                                                                       8 “Personal Representative of the Decedent, Carl Weidner,” bring a maritime tort case

                                                                       9 relating to Carl Weidner’s cruise aboard the Grand Princess from February 21, 2020

                                                                      10 until March 10, 2020. (Compl. ¶¶ 2-5). Decedent Carl Weidner is alleged to have
MALTZMAN & PARTNERS




                                                                      11 contracted COVID-19 “while a passenger onboard the M/V GRAND PRINCESS,
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 sailing on the high seas.” (Compl. ¶3). Carl Weidner is alleged to have died on
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 March 26, 2020 “as a result of infection with COVID-19.” (Compl. ¶69). Plaintiffs’
                                   ENCINITAS, CA 92024




                                                                      14 Complaint purports to state a cause of action under the Death on the High Seas Act

                                                                      15 (hereafter “DOHSA”), Common Law Negligence for Wrongful Death, and

                                                                      16 Common Law Gross Negligence for Wrongful Death.

                                                                      17         Plaintiffs name three sets of defendants in this lawsuit: PRINCESS CRUISE
                                                                      18 LINES, LTD. (hereafter “PRINCESS”), CARNIVAL CORPORATION (hereafter

                                                                      19 “CARNIVAL”) and CARNIVAL PLC (hereafter “PLC”). Plaintiffs allege all three

                                                                      20 Defendants “owned, controlled, and operated the cruise ship, M/V GRAND

                                                                      21 PRINCESS.” (Compl. ¶ 9). Nonetheless, Plaintiffs fail to allege any action or

                                                                      22 omission taken by PRINCESS and fail to differentiate what actions were taken by

                                                                      23 which Defendant.

                                                                      24         The Complaint against PRINCESS should be dismissed for the following
                                                                      25 reasons: First, in violation of the pleading standards of Federal Rule of Civil

                                                                      26 Procedure 8(a), Plaintiffs improperly lump PRINCESS, CARNIVAL, and PLC
                                                                      27 together as a single entity, referring to them throughout the Complaint simply as

                                                                      28 “Defendants.” Plaintiffs improperly ascribe all the alleged duties and all the alleged

                                                                                                                    1
                                                                           DEFENDANT’S MOTION TO DISMISS                                  2:20-CV-04074-RGK-SK
                                                             Case 2:20-cv-04074-RGK-SK Document 25-1 Filed 07/10/20 Page 7 of 18 Page ID #:121



                                                                       1 breaches to all the parties under the generalized rubric of “Defendants” without

                                                                       2 distinguishing among the separate entities who owes what duties or who is alleged

                                                                       3 to have committed which purported act or omission. This defect is more than a

                                                                       4 semantic one and makes it impossible for each Defendant to determine which

                                                                       5 allegations are alleged against it versus the other Defendants. Additionally,

                                                                       6 Plaintiffs’ Complaint is an impermissible shotgun pleading that runs afoul of Rule

                                                                       7 8’s pleading requirement. This independent basis for dismissal deprives Defendants

                                                                       8 of knowing exactly what they are accused of doing wrong.

                                                                       9         Second, Plaintiffs bring death claims under both the Death on the High Seas
                                                                      10 Act (“DOHSA”) and under California state law. Plaintiffs have failed to plead
MALTZMAN & PARTNERS




                                                                      11 sufficient facts to establish standing to bring a death claim under either DOHSA or
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 California law. Plaintiffs have pled no fact to establish that Christopher Weidner has
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 been appointed the personal representative of the Estate of Carl Weidner or that
                                   ENCINITAS, CA 92024




                                                                      14 Christopher Weidner is Carl Weidner’s successor in interest. This defect is fatal to

                                                                      15 all three counts. 1

                                                                      16         Finally, assuming the Court is satisfied that Christopher Weidner has
                                                                      17 adequately pled standing to state a claim on behalf of the Estate of Carl Weidner,

                                                                      18 Plaintiffs’ common law Negligence and Gross Negligence claims must be dismissed

                                                                      19 as DOHSA is the exclusive remedy for Plaintiff’s wrongful death claim and

                                                                      20 preempts his state law claims.

                                                                      21         As set forth below, the Court should dismiss the Complaint and Plaintiffs’
                                                                      22 claims against PRINCESS.

                                                                      23 II.     LEGAL STANDARD
                                                                      24         To survive a Rule 12(b)(6) motion, a complaint must allege “enough facts to
                                                                      25
                                                                           1
                                                                      26   Opposing counsel has advised that Plaintiffs intend to request a stay, pending
                                                                         appointment of a personal representative by the Estate. Defendant has no objection
                                                                      27
                                                                         to staying this matter to allow time for the Estate to appoint a personal
                                                                      28 representative.

                                                                                                                   2
                                                                           DEFENDANT’S MOTION TO DISMISS                                  2:20-CV-04074-RGK-SK
                                                             Case 2:20-cv-04074-RGK-SK Document 25-1 Filed 07/10/20 Page 8 of 18 Page ID #:122



                                                                       1 state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

                                                                       2 U.S. 544, 570 (2007) . “Factual allegations must be enough to raise a right to relief

                                                                       3 above the speculative level, … on the assumption that all the allegations in the

                                                                       4 complaint are true (even if doubtful in fact).” Id. at 555 (citations omitted). “The

                                                                       5 plausibility standard “asks for more than a sheer possibility that a defendant has

                                                                       6 acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading that

                                                                       7 offers labels and conclusions or a formulaic recitation of the elements of a cause of

                                                                       8 action will not do.” Id.

                                                                       9           Federal Rule of Civil Procedure 8(a) states that in order for a pleading to state
                                                                      10 a claim for relief it must contain, “(1) a short and plain statement of the grounds for
MALTZMAN & PARTNERS




                                                                      11 the court's jurisdiction, unless the court already has jurisdiction and the claim needs
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 no new jurisdictional support; (2) a short and plain statement of the claim showing
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 that the pleader is entitled to relief; and (3) a demand for the relief sought, which
                                   ENCINITAS, CA 92024




                                                                      14 may include relief in the alternative or different types of relief.”

                                                                      15 III.      MEMORANDUM OF LAW
                                                                      16         A. Federal Maritime Law Applies to Plaintiffs’ Claims
                                                                      17           As Plaintiffs acknowledge by invoking this Court’s maritime jurisdiction and
                                                                      18 stating that the “Court has Admiralty subject matter jurisdiction pursuant to the

                                                                      19 Death on The High Seas Act,” Federal maritime law applies to Plaintiffs’ claims.2

                                                                      20 (Compl. ¶ 19). Maritime law applies when “(1) the alleged wrong occurred on or

                                                                      21 over navigable waters, and (2) the wrong bears a significant relationship to

                                                                      22 traditional maritime activity.” Williams v. United States, 711 F.2d 893, 896 (9th

                                                                      23 Cir.1983). “‘[V]irtually every activity involving a vessel on navigable waters” is a

                                                                      24 “traditional maritime activity sufficient to invoke maritime jurisdiction.” See

                                                                      25 Taghadomi v. United States, 401 F.3d 1080, 1087 (9th Cir. 2005) ((quoting Jerome

                                                                      26 B. Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S. 527, 542 (1995)));
                                                                      27

                                                                      28   2
                                                                               Plaintiffs’ Passage Contract applicable to their voyage similarly invokes maritime
                                                                                                                       3
                                                                           DEFENDANT’S MOTION TO DISMISS                                        2:20-CV-04074-RGK-SK
                                                             Case 2:20-cv-04074-RGK-SK Document 25-1 Filed 07/10/20 Page 9 of 18 Page ID #:123



                                                                       1 Wilkinson v. Carnival Cruise Lines, Inc., 920 F.2d 1560, 1654 n. 10 (11th Cir. 1991)

                                                                       2 (“In maritime tort cases such as this one, in which injury occurs aboard a … ship

                                                                       3 upon navigable waters, federal maritime law governs the substantive legal issues.”).

                                                                       4      B. The Complaint Violates Rule 8(a)
                                                                       5         As currently articulated, Plaintiffs’ Complaint makes it impossible for
                                                                       6 PRINCESS to determine which claims are directed to PRINCESS, and which acts or

                                                                       7 omissions Plaintiffs ascribes to other Defendants. Despite admitting that PRINCESS

                                                                       8 and the other Defendants are separate corporate entities (see Compl. ¶¶ 6-8),

                                                                       9 Plaintiffs refer to them interchangeably as “Defendants” throughout the Complaint,

                                                                      10 without differentiating what actions were taken by which entity. Plaintiffs preface
MALTZMAN & PARTNERS




                                                                      11 these generalized allegations with a boilerplate statement that “at all times relevant
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 hereto,   CARNIVAL CORPORATION, CARNIVAL PLC, and PRINCESS
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 advertised, marketed, sold, and profited (directly or indirectly) from and owned,
                                   ENCINITAS, CA 92024




                                                                      14 controlled, and operated the cruise ship, M/V GRAND PRINCESS.” (Compl. ¶ 9).

                                                                      15 Plaintiffs misuse of the euphemism “Defendants” in this way is a violation of the

                                                                      16 federal pleading rules set forth by the Supreme Court in in Bell Atlantic Corp. v.

                                                                      17 Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 129 S. Ct. 1937 (2009). See

                                                                      18 also e.g., Makaron v. GE Sec. Mfg., Inc., 2014 WL 12614468, at *3 (C.D. Cal. July

                                                                      19 31, 2014) (“Undifferentiated pleading against multiple defendants is improper.”)

                                                                      20         The Complaint does not describe any specific action or omission to any
                                                                      21 specific Defendant.     For example, in paragraph 84, Plaintiffs allege that
                                                                      22 “[d]efendants failed to do what a reasonably careful cruise ship owner and operator

                                                                      23 would do under the circumstances” (Compl. ¶ 84; see also id. ¶¶ 79-94, 97-108, and

                                                                      24 111-126). Plaintiffs state that “defendants” did not adequately screen passengers

                                                                      25 (Compl. ¶ 86), that “defendants” failed to notify passengers onboard (id. ¶ 89); and

                                                                      26 that “defendants” “chose not to implement quarantine.” (id. ¶ 90). No particular
                                                                      27

                                                                      28 law. See, https://www.princess.com/legal/passage_contract/plc.html at Section 1.

                                                                                                                    4
                                                                           DEFENDANT’S MOTION TO DISMISS                                  2:20-CV-04074-RGK-SK
                                                      Case 2:20-cv-04074-RGK-SK Document 25-1 Filed 07/10/20 Page 10 of 18 Page ID #:124



                                                                       1 “defendant” is ever specified for any claimed act.

                                                                       2         This practice of “lumping” together the actions of all defendants violates Rule
                                                                       3 8(a) of the Federal Rules of Civil Procedure. Newman v. OneWest Bank, FSB, 2010

                                                                       4 WL 797188, at *5 (C.D. Cal. Mar. 5, 2010) (“Plaintiffs’ allegations fail to meet the

                                                                       5 basic pleading requirements of Rule 8(a)” when “they lump all of the defendants

                                                                       6 together.”); Markman v. Leoni, 2010 WL 8275829, at *9 (C.D. Cal. Nov. 3, 2010),

                                                                       7 report and recommendation adopted, 2012 WL 83721 (C.D. Cal. Jan. 5, 2012)

                                                                       8 (“Plaintiff may not simply lump defendants together but must make specific factual

                                                                       9 allegations as to each.”); DeSisto College, Inc. v. Line, 888 F.2d 755, 761 (11th Cir.

                                                                      10 1989). A plaintiff fails to comply with the Rule 8(a) pleading standard where the
MALTZMAN & PARTNERS




                                                                      11 complaint “lump[s] all the defendants together and fail[s] to distinguish their
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 conduct because such allegations fail to give adequate notice to the defendants as to
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 what they did wrong.” Appalachian Enters., Inc. v. ePayment Solutions, Ltd., No. 01
                                   ENCINITAS, CA 92024




                                                                      14 CV 11502 (GBD), 2004 WL 2813121, at *7 (S.D.N.Y. Dec. 8, 2004); Classen

                                                                      15 Immunotherapies, Inc. v. Biogen IDEC, No. Civ. WDQ-04-2607, 2005 WL

                                                                      16 1936166, at *2 (D. Md. July 22, 2005). When faced with such a Complaint, “district

                                                                      17 courts in California routinely hold that undifferentiated pleading against multiple

                                                                      18 defendants does not meet Rule 8 pleading requirements.” ThinkBronze, LLC v. Wise

                                                                      19 Unicorn Ind. Ltd., 2013 WL 12120260, at *10 n.59 (C.D. Cal. Feb. 7, 2013).

                                                                      20         Courts have granted dismissal, for example, when a “complaint persistently
                                                                      21 made allegations against ‘Defendant’ without distinguishing which of the two

                                                                      22 defendants the allegation is against.” Estrada v. Caliber Home Loans, Inc., 172 F.

                                                                      23 Supp. 3d 1108, 1117 (C.D. Cal. 2016); see also, e.g., Dunson v. Cordis Corp., 2016

                                                                      24 WL 3913666, at *3 (N.D. Cal. July 20, 2016) (complaint “facially insufficient”

                                                                      25 because “Plaintiffs lump defendants Cordis and Confluent in an undifferentiated

                                                                      26 group for each cause of action”); Fagbohunge v. Caltrans, 2014 WL 644008, at *3
                                                                      27 n.4 (N.D. Cal. Feb. 19, 2014) (a “general allegation regarding ‘defendants’ is …

                                                                      28 insufficient on its face because it does not identify which specific defendants ….

                                                                                                                    5
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-04074-RGK-SK
                                                      Case 2:20-cv-04074-RGK-SK Document 25-1 Filed 07/10/20 Page 11 of 18 Page ID #:125



                                                                       1 Plaintiff’s complaint must differentiate between each of the defendants and clearly

                                                                       2 state the factual basis for each cause of action as to each specific defendant.”).

                                                                       3         Because Plaintiffs fail to articulate what alleged acts or duties are attributable
                                                                       4 to PRINCESS and what alleged acts or duties are attributable to CARNIVAL or

                                                                       5 PLC, the Complaint should be dismissed. See id.; See also Petrovic v. Princess

                                                                       6 Cruise Lines, Ltd., et al., Case No.: 12-21588-Civ-Altonaga/Simonton, at *9 (S.D.

                                                                       7 Fla. July 20, 2012)(“Plaintiff’s “grouping” of Defendants in the Complaint creates

                                                                       8 confusion ... it is not for the Court or the parties to ‘speculate as to the identity of the

                                                                       9 Defendants these allegations are levied against as the burden rests on the plaintiff[]

                                                                      10 ....’”); Burnette v. Dresser Indus., Inc., 849 F.2d 1277, 1283 (10th Cir. 1988);
MALTZMAN & PARTNERS




                                                                      11 Medina v. Bauer, No. 02 Civ. 8837(DC), 2004 WL 136636, at *6 (S.D.N.Y Jan. 27,
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 2004)(“by lumping all the defendants together and failing to distinguish their
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 conduct,” plaintiffs complaint “fail[ed] to give adequate notice to defendants of
                                   ENCINITAS, CA 92024




                                                                      14 what they did wrong”); Lippe v. Bairnco Corp., 225 B.R. 846, 860 (S.D.N.Y.

                                                                      15 1998)(“plaintiffs cannot simply ‘lump’ all the defendants together and allege that

                                                                      16 the purported acts of every defendant can be imputed to every other defendant”).

                                                                      17 Plaintiffs’ Complaint must be dismissed because each and every one of Plaintiffs’

                                                                      18 factual allegations and assertions of negligence targets an undifferentiated set of

                                                                      19 “defendants.”

                                                                      20         Plaintiffs’ Complaint additionally violates Rule 8 by incorporating, in each of
                                                                      21 their claims, all of the previous paragraphs in the entire Complaint. (See Compl.

                                                                      22 ¶¶95, 109). This practice of “shotgun” pleading has similarly been rejected. See

                                                                      23 Spindler v. California, CV 18-8712-JLS(E), 2020 WL 2559442, at *5 (C.D. Cal.

                                                                      24 Jan. 20, 2020); see also Stanislaus Food Products Co. v. USS-POSCO Industries,

                                                                      25 2010 WL 3521979, at *31 n.16 (E.D. Cal. Sept. 3, 2010) (“Allegations, however,

                                                                      26 which incorporate each preceding paragraph, regardless of relevancy, are not
                                                                      27 permitted.”); Destfino v. Kennedy, 2008 WL 4810770, at *3 (E.D. Cal. Nov. 3,

                                                                      28 2008), aff'd, 630 F.3d 952 (9th Cir. 2011) (“This practice [of wholesale

                                                                                                                       6
                                                                           DEFENDANT’S MOTION TO DISMISS                                      2:20-CV-04074-RGK-SK
                                                      Case 2:20-cv-04074-RGK-SK Document 25-1 Filed 07/10/20 Page 12 of 18 Page ID #:126



                                                                       1 incorporation of prior allegations] has been harshly criticized as a form of ‘shotgun

                                                                       2 pleading’ which violates Rule 8’s requirement of a ‘short and plain statement’ and

                                                                       3 interferes with the court’s ability to administer justice.”) (citation omitted);

                                                                       4 Sollberger v. Wachovia Securities LLC, 2010 WL 2674456, at *4-5 (C.D. Cal. June

                                                                       5 30, 2010) (shotgun pleading whereby each count incorporates every antecedent

                                                                       6 allegation by reference “deprives Defendants of knowing exactly what they are

                                                                       7 accused of doing wrong,” and “alone warrants dismissal”). “The Court has

                                                                       8 recognized that allowing shotgun pleadings would lead to many negative

                                                                       9 consequences.” See Sollberger, 2010 WL 2674456, at *4; see also Mason v. County

                                                                      10 of Orange, 251 F.R.D. 562, 563–64 (C.D.Cal.2008) (quoting Anderson v. District
MALTZMAN & PARTNERS




                                                                      11 Board of Trustees, 77 F.3d 364, 366–67 (11th Cir.1996)) (“[E]xperience teaches
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 that, unless cases are pled clearly and precisely, issues are not joined, discovery is
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 not controlled, the trial court's docket becomes unmanageable, the litigants suffer,
                                   ENCINITAS, CA 92024




                                                                      14 and society loses confidence in the court's ability to administer justice.”). Here

                                                                      15 Plaintiffs’ incorporation of all preceding paragraphs and lumping of all Defendants

                                                                      16 violates of Rule 8’s pleading requirements and therefore also warrants dismissal.

                                                                      17      C. Plaintiffs Have Not Alleged Sufficient Facts to Establish Standing to
                                                                      18         Bring a Wrongful Death Claim

                                                                      19         Plaintiffs have failed to plead the required facts to establish standing for a
                                                                      20 wrongful death claim under any legal schema. Plaintiffs’ Complaint brings death

                                                                      21 claims under both the Death on the High Seas Act (“DOHSA”) and California state

                                                                      22 law.    However, Plaintiffs have failed to plead sufficient facts to establish that
                                                                      23 Christopher Weidner has been appointed the personal representative of the Estate of

                                                                      24 Carl Weidner or that Christopher Weidner is Carl Weidner’s successor in interest.

                                                                      25         The Death on the High Seas Act (“DOHSA”) provides that only “the personal
                                                                      26 representative of the Decedent may bring a civil action in admiralty against the
                                                                      27 person or vessel responsible,” and that such action “shall be for the exclusive benefit

                                                                      28 of the Decedent’s spouse, parent, child, or dependent relative.” 46 U.S.C.A. §30302

                                                                                                                    7
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-04074-RGK-SK
                                                      Case 2:20-cv-04074-RGK-SK Document 25-1 Filed 07/10/20 Page 13 of 18 Page ID #:127



                                                                       1 (West). “By authorizing only certain surviving relatives to recover damages, and by

                                                                       2 limiting damages to the pecuniary losses sustained by those relatives, Congress

                                                                       3 provided the exclusive recovery for deaths that occur on the high seas.” Helman v.

                                                                       4 Alcoa Global Fasteners, Inc., 843 F. Supp. 2d 1038, 1041 (C.D. Cal. 2011) (internal

                                                                       5 citations omitted); See also Bodden v. American Offshore, Inc., 681 F.2d 319, 329

                                                                       6 (5th Cir.1982); Dooley v. Korean Air Lines Co., Ltd., 524 U.S. 116, 123, 118 S.Ct.

                                                                       7 1890, 141 L.Ed.2d 102 (1998). A “personal representative is by definition a court-

                                                                       8 appointed executor or administrator of an estate, not merely an heir.” Helman v.

                                                                       9 Alcoa Global Fasteners, Inc., 843 F. Supp. 2d 1038, 1042 (C.D. Cal. 2011) (internal

                                                                      10 citations and quotations omitted). In Helman, the court deemed plaintiffs who
MALTZMAN & PARTNERS




                                                                      11 alleged standing as “individuals,” as “successors-in-interest” and through their
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 “guardian ad litem” lacked standing to bring DOHSA claims. Courts have uniformly
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 recognized, a “personal representative” is an individual “empowered by law to
                                   ENCINITAS, CA 92024




                                                                      14 administer the decedent’s estate.” In re Air Crash Disaster Off Coast of Nantucket

                                                                      15 Island, Massachusetts on October 31, 1999, No. MD-00-1344 (BMC), 2010 WL

                                                                      16 1221401, *5 (E.D.N.Y. Mar. 29, 2010); see also Alcabasa v. Korean Air Lines Co.,

                                                                      17 Ltd., 62 F.3d 404, 407 (D.C. Cir. 1995) (“[A] ‘personal representative’ is by

                                                                      18 definition a court-appointed executor or administrator of an estate, not merely an

                                                                      19 heir,” citing Brigg v. Walker, 171 U.S. 466 (1898)).

                                                                      20         Here, Plaintiffs have not alleged that Christopher Weidner has been appointed
                                                                      21 the personal representative of the Estate of Carl Weidner3. Christopher Weidner is

                                                                      22 however alleged to be “the Decedent’s surviving adult biological son.” (Compl. ¶ 5).

                                                                      23 However, being an adult biological offspring is not enough to support standing for

                                                                      24 the purpose of bringing a DOHSA claim on behalf of the Estate of Carl Weidner.

                                                                      25

                                                                      26   While the styling of the case suggests that “Christopher Weidner is the Personal
                                                                           3

                                                                         Representative of the Decedent, Carl Weidner,” Plaintiffs have not alleged that
                                                                      27
                                                                         Christopher Weidner has been appointed the Personal Representative of the Estate
                                                                      28 of Carl Weidner.

                                                                                                                   8
                                                                           DEFENDANT’S MOTION TO DISMISS                                 2:20-CV-04074-RGK-SK
                                                      Case 2:20-cv-04074-RGK-SK Document 25-1 Filed 07/10/20 Page 14 of 18 Page ID #:128



                                                                       1         Standing is also lacking even if DOHSA does not apply. “Where there is no
                                                                       2 personal representative for the estate, the decedent’s ‘successor in interest’ may

                                                                       3 prosecute the survival action if the person purporting to act as successor in interest

                                                                       4 satisfies the requirements of California law.” Tatum v. City and County of S.F., 441

                                                                       5 F.3d 1090, 1094, n.2 (9th Cir. 2006). To satisfy California’s requirements, a plaintiff

                                                                       6 must submit an affidavit or declaration attesting to the fact that he or she is the

                                                                       7 decedent’s successor in interest and attach the decedent’s death certificate. Cal. Civ.

                                                                       8 Proc. §377.32; see also Almarou v. Robbins, CV 18-04908-CJC, 2019 WL 7945592,

                                                                       9 at *2 (C.D. Cal. Nov. 5, 2019). A plaintiff bears the burden of demonstrating that

                                                                      10 they meet the requirements for bringing a survival action. Byrd v. Guess, 137 F.3d
MALTZMAN & PARTNERS




                                                                      11 1126, 1131 (9th Cir. 1998), overruled on other grounds by Nicholson v. City of Los
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 Angeles, 935 F.3d 685, 696 (9th Cir. 2019); see also Almarou, 2019 WL 7945592, at
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 *2.
                                   ENCINITAS, CA 92024




                                                                      14         The Complaint incorporates none of the required affidavits or declarations
                                                                      15 delineated above. Plaintiffs have neither alleged that Christopher Weidner is the

                                                                      16 personal representative of the Estate of Carl Weidner, nor have they alleged in any

                                                                      17 meaningful way that Christopher Weidner is the successor in interest to Carl

                                                                      18 Weidner. Plaintiffs have not submitted the required affidavit or declaration. The

                                                                      19 Complaint thus does not allege sufficient facts to establish Christopher Weidner’s

                                                                      20 standing to bring a wrongful death claim on behalf of Carl Weidner.

                                                                      21         For the foregoing reasons, the claims on behalf of Carl Weidner’s Estate
                                                                      22 should be dismissed without prejudice or stayed with leave to amend once Plaintiffs

                                                                      23 can establish that either Christopher Weidner or someone else has standing to bring

                                                                      24 such claims.

                                                                      25       D. The Death on The High Seas Act is Plaintiffs’ Exclusive Remedy
                                                                      26         Plaintiffs correctly concede their expectation that this matter is properly
                                                                      27 controlled by DOHSA, and admit that they have only brought common law claims

                                                                      28 “out of an abundance of caution, including if this Court should determine that the

                                                                                                                    9
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-04074-RGK-SK
                                                      Case 2:20-cv-04074-RGK-SK Document 25-1 Filed 07/10/20 Page 15 of 18 Page ID #:129



                                                                       1 Death on the High Seas Act, 46 U.S.C. §30301 et seq., does not apply in this case.”

                                                                       2 (Compl. ¶¶ 3, 19, 78-94, 96, and 110). Plaintiffs have specifically pled that Carl

                                                                       3 Weidner’s contraction of COVID-19 while on the high seas occurred while the ship

                                                                       4 was more than three miles from shore and resulted in his death. (Compl. ¶¶ 3, 63,

                                                                       5 and 69). Defendant agrees with Plaintiffs insomuch that this matter is properly

                                                                       6 controlled by DOHSA, and seeks an order from the Court dismissing counts two and

                                                                       7 three which are premised upon common law, and instructing Plaintiffs to cure the

                                                                       8 standing defect so that this matter may proceed pursuant to DOHSA.

                                                                       9         “When the incident takes place outside the three-mile limit, DOHSA and
                                                                      10 DOHSA alone controls.” Helman v. Alcoa Global Fasteners, Inc., 843 F. Supp. 2d
MALTZMAN & PARTNERS




                                                                      11 1038, 1041 (C.D. Cal. 2011) (internal citations omitted); See also Bodden v.
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 American Offshore, Inc., 681 F.2d 319, 329 (5th Cir.1982); Dooley v. Korean Air
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 Lines Co., Ltd., 524 U.S. 116, 123, 118 S.Ct. 1890, 141 L.Ed.2d 102 (1998).
                                   ENCINITAS, CA 92024




                                                                      14 “DOHSA provides the exclusive remedy for wrongful deaths that occur on the high

                                                                      15 seas.” Bowoto v. Chevron Corp., 621 F.3d 1116, 1122 (9th Cir. 2010). Courts in the

                                                                      16 Ninth Circuit have dismissed state law claims when preempted by DOHSA. See

                                                                      17 Helman v. Alcoa Glob. Fasteners, Inc., 637 F.3d 986, 988 (9th Cir. 2011).

                                                                      18 Furthermore, The Supreme Court denounced survival actions in cases where

                                                                      19 DOHSA applies by stating, “because Congress has already decided these issues, it

                                                                      20 has precluded the judiciary from enlarging either the class of beneficiaries or the

                                                                      21 recoverable damages. As we noted in Higginbotham, ‘Congress did not limit

                                                                      22 DOHSA beneficiaries to recovery of their pecuniary losses in order to encourage the

                                                                      23 creation of nonpecuniary supplements.’” Dooley v. Korean Air Lines Co., 524 U.S.

                                                                      24 116, 123, 118 S. Ct. 1890, 1895, 141 L. Ed. 2d 102 (1998).

                                                                      25         The Death on the High Seas Act provides that, “when the death of an
                                                                      26 individual is caused by wrongful act, neglect, or default occurring on the high seas
                                                                      27 beyond 3 nautical miles from the shore of the United States, the personal

                                                                      28 representative of the decedent may bring a civil action in admiralty against the

                                                                                                                  10
                                                                           DEFENDANT’S MOTION TO DISMISS                                2:20-CV-04074-RGK-SK
                                                      Case 2:20-cv-04074-RGK-SK Document 25-1 Filed 07/10/20 Page 16 of 18 Page ID #:130



                                                                       1 person or vessel responsible. The action shall be for the exclusive benefit of the

                                                                       2 decedent's spouse, parent, child, or dependent relative.” 46 U.S.C.A. § 30302

                                                                       3 (West). Courts have made clear that DOHSA applies where “the decedent is on the

                                                                       4 high seas at the time he suffers his mortal injury.” See Motts v. M/V Green Wave,

                                                                       5 210 F.3d 565, 569 (5th Cir. 2000); Citing Offshore Logistics, Inc. v. Tallentire, 477

                                                                       6 U.S. 207, 224 (1986); see also Garofalo v. Princess Cruises, Inc., 2001 A.M.C. 623,

                                                                       7 624, 85 Cal.App.4th 1060, 102 Cal.Rptr.2d 754 (2000) (stating that “when a high

                                                                       8 seas injury is a cause, but not the sole cause, of the decedent's death, DOHSA

                                                                       9 provides the exclusive remedy as to the high seas tortfeasor”). Plaintiffs concede

                                                                      10 that Carl Weidner contracted COVID-19 while the vessel was on the high seas and
MALTZMAN & PARTNERS




                                                                      11 more than three miles away from shore. (Compl. ¶¶ 3, 63). Carl Weidner is alleged
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 to have “died as a result of infection with COVID-19.” (Compl. ¶ 69). Here,
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 Plaintiffs have alleged the contraction took place both beyond three nautical miles
                                   ENCINITAS, CA 92024




                                                                      14 from shore and upon the high seas. (Compl. ¶¶ 3, 63). As such, DOHSA applies and

                                                                      15 preempts all of Plaintiffs’ California state law death claims. See Helman v. Alcoa

                                                                      16 Glob. Fasteners, Inc., 637 F.3d 986, 988 (9th Cir. 2011) (dismissed state law claims

                                                                      17 when preempted by DOHSA).

                                                                      18         The location of the where the injury occurs is the most important factor when
                                                                      19 determining the applicability of the DOHSA. See Touhey v. Carnivale Cruise Lines,

                                                                      20 1981 A.M.C. 1218, 1219 (Cal. App. Ct. 1980) (“It is clear that the place where the

                                                                      21 injury occurs is the crucial factor in determining whether or not the federal courts

                                                                      22 have exclusive jurisdiction.”). Here the location of the injury has been specifically

                                                                      23 alleged in the Complaint, which thus counsels in favor of early review of the

                                                                      24 DOHSA issue. See (Compl. ¶¶ 3, 63); Kennedy v. Carnival Corp., 385 F. Supp. 3d

                                                                      25 1302, 1313–14 (S.D. Fla. 2019), report and recommendation adopted, 18-20829-

                                                                      26 CIV, 2019 WL 2254962 (S.D. Fla. Mar. 21, 2019); see also Moyer v. Rederi, 645 F.
                                                                      27 Supp. 620, 627 (S.D. Fla. 1986) (“Authority is clear that a cause of action under

                                                                      28 DOHSA accrues at the time and place where an allegedly wrongful act or omission

                                                                                                                   11
                                                                           DEFENDANT’S MOTION TO DISMISS                                 2:20-CV-04074-RGK-SK
                                                      Case 2:20-cv-04074-RGK-SK Document 25-1 Filed 07/10/20 Page 17 of 18 Page ID #:131



                                                                       1 was consummated in an actual injury, not at the point where previous or subsequent

                                                                       2 negligence actually occurred.); see also Motts v. M/V Green Wave, 210 F.3d 565,

                                                                       3 567 (5th Cir. 2000) (“DOHSA applies where the decedent is injured on the high

                                                                       4 seas, even if a party's negligence is entirely land-based and begins subsequent to that

                                                                       5 injury.”); Offshore Logistics, Inc. v. Tallentire, 477 U.S. 207, 218 (1986) (applying

                                                                       6 DOHSA to a helicopter crash at sea); Executive Jet Aviation, Inc. v. City of

                                                                       7 Cleveland, 409 U.S. 249, 271 n.20 (1972) (applying DOHSA to a wrongful-death

                                                                       8 action arising out of an airplane crash on the high seas beyond a marine league from

                                                                       9 the shore of a State); Mobil Oil Corp. v. Higginbotham, 436 U.S. 618, 620 (1978)

                                                                      10 (applying DOHSA to a helicopter crash at sea).
MALTZMAN & PARTNERS




                                                                      11         Plaintiffs’ allegations that decedent spent time ashore treating prior to death
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 does not alter the analysis that DOHSA applies, as courts have held that DOHSA
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13 applies when the decedent suffers injury at sea but subsequently dies on land. See
                                   ENCINITAS, CA 92024




                                                                      14 Public Administrator of the County of New York v. Angela Compania Naviera, S.A.,

                                                                      15 592 F.2d 58 (2d Cir.1979) (DOHSA deemed applicable where seaman died in an

                                                                      16 Athens hospital eight months after receiving allegedly inadequate medical treatment

                                                                      17 on board a freighter); Chute v. United States, 466 F.Supp. 61 (D.Mass.1978)

                                                                      18 (DOHSA deemed applicable to plaintiff's decedent who died in a Massachusetts

                                                                      19 hospital after being taken ashore following the sinking of a yacht in Nantucket

                                                                      20 Sound); Touhey v. Roos-Loos Medical Group, (1980, Ct. of App.Cal.) 1981 A.M.C.

                                                                      21 1218 (DOHSA deemed applicable where decedent, injured aboard defendant's

                                                                      22 cruise ship, died onshore approximately one year after the injury).

                                                                      23         Here, Plaintiffs contend that Carl Weidner’s contraction of COVID-19 while
                                                                      24 on the high seas occurred while the ship was more than three miles from shore and

                                                                      25 resulted in his death. (Compl. ¶¶ 3, 63, and 69). As Plaintiffs allege that decedent’s

                                                                      26 contraction of the virus resulted in his death, recovery for said death is limited to
                                                                      27 and by DOHSA, as the contraction of the virus occurred on the high seas beyond

                                                                      28 three nautical miles from shore.

                                                                                                                    12
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:20-CV-04074-RGK-SK
                                                      Case 2:20-cv-04074-RGK-SK Document 25-1 Filed 07/10/20 Page 18 of 18 Page ID #:132



                                                                       1            Plaintiffs’ factual allegations properly comport to a finding that DOHSA
                                                                       2 controls the subject litigation, but for the lack of standing. As such, Plaintiff’s first

                                                                       3 cause of action should be dismissed with leave to amend to allow Plaintiffs to cure

                                                                       4 the issue of standing as discussed above, and Plaintiff’s second and third causes of

                                                                       5 action should be dismissed with prejudice as DOHSA controls and preempts all

                                                                       6 other causes of action.

                                                                       7            V.    CONCLUSION
                                                                       8            For the foregoing reasons, Defendant requests that the Court grant its motion
                                                                       9 and dismiss this case.4

                                                                      10
MALTZMAN & PARTNERS




                                                                      11
                                                                           DATED: July 10, 2020                      MALTZMAN & PARTNERS
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      13
                                   ENCINITAS, CA 92024




                                                                                                              By:    s/ Jeffrey B. Maltzman
                                                                      14                                             Jeffrey B. Maltzman
                                                                      15                                             Rafaela P. Castells
                                                                                                                     Edgar R. Nield
                                                                      16                                             Gabrielle De Santis Nield
                                                                      17                                             Attorneys for Defendant,
                                                                                                                     Princess Cruise Lines Ltd.
                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27
                                                                           4
                                                                      28       Defendant reserves the right to raise the issue of punitive damages at a later time.

                                                                                                                        13
                                                                           DEFENDANT’S MOTION TO DISMISS                                       2:20-CV-04074-RGK-SK
